United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 20-2175
                       ___________________________

                                  Larry Newburn

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

  Kieth Repko, St. Louis, MO VAMC Director; Dr. Patricia McKelvey; Cheryl
                           Anderson, Chief Nurse

                     lllllllllllllllllllllDefendants - Appellees

                                Shautley Ray, LPN

                            lllllllllllllllllllllDefendant

                              Suzzane Blaylock, RN

                      lllllllllllllllllllllDefendant - Appellee

                              Dr. Mohammad Qadir

                            lllllllllllllllllllllDefendant

Jennifer Roberts, Privacy Officer; Angie Nicholson, Privacy Officer; Jock Holmes,
                        ROI Release of Information Officer

                     lllllllllllllllllllllDefendants - Appellees

                 St. Louis, MO Veterans Affairs Medical Center

                            lllllllllllllllllllllDefendant
                             United States of America

                       lllllllllllllllllllllDefendant - Appellee
                                      ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                         Submitted: November 16, 2020
                           Filed: November 19, 2020
                                 [Unpublished]
                                 ____________

Before ERICKSON, WOLLMAN, and STRAS, Circuit Judges.
                        ____________

PER CURIAM.

      Larry Newburn appeals the district court’s1 dismissal of his Federal Tort
Claims Act (FTCA) lawsuit. Upon de novo review, we find that the dismissal was
proper. See Mackovich v. United States, 630 F.3d 1134, 1134-35 (8th Cir. 2011) (per
curiam) (law of State where complained-of conduct occurred applies in FTCA cases).
The judgment is affirmed. See 8th Cir. R. 47B.
                       ______________________________




      1
       The Honorable Ronnie L. White, United States District Judge for the Eastern
District of Missouri.

                                         -2-